EXHIBIT 10.3

 

Summary of Executive Salary and Bonus Arrangements

 

The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors. The Compensation
Committee approved the annual salary and bonus arrangements noted in the table
below.

 

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement has been filed as an exhibit to the
accompanying Quarterly Report on Form 10-Q and our Annual Report on Form 10-K
for the year ended December 31, 2007 filed with the SEC on March 17, 2008, as
applicable. The non-salary and bonus components of our compensation arrangements
with our executive officers, including with respect to severance, option grants
and other benefits, are described in those respective agreements. We generally
pay bonuses, if any, to our executive officers on a quarterly basis. Mr. Hayek
is paid bonus annually, if any. Certain of our executive officers participate in
the executive bonus plan that was adopted by the Compensation Committee on
February 9, 2005, a description of which is filed as Exhibit 10.33 to our Annual
Report on Form 10-K for the year ended December 31, 2007 filed with the SEC on
March 17, 2008. In addition to the bonus arrangements noted in the table below,
all of our executive officers are eligible for discretionary bonuses as
determined from time to time by the Compensation Committee.

 

Executive Officer

 

 

Annual
Base Salary

 

 

 

Bonus

 

 

Frank F. Khulusi
Chairman, President and Chief Executive Officer

 

$

800,000

 

(1)

 

 

 

 

 

 

 

Brandon H. LaVerne
Interim Chief Financial Officer, Treasurer and Chief Accounting Officer

 

$

206,748

 

(2)

 

 

 

 

 

 

 

Kristin M. Rogers
Executive Vice President—Sales and Marketing

 

$

335,000

 

(1)

 

 

 

 

 

 

 

Daniel J. DeVries
Executive Vice President—Consumer

 

$

275,000

 

(1)

 

 

 

 

 

 

 

Joseph B. Hayek
Executive Vice President—Corporate Development and Investor Relations

 

$

225,000

 

(3)

 

 

 

 

 

 

 

Robert I. Newton
General Counsel and Secretary

 

$

300,000

 

(4)

 

 

--------------------------------------------------------------------------------

(1)  Mr. Khulusi, Ms. Rogers and Mr. DeVries are eligible to participate in our
executive bonus plan referenced above.

 

(2)  Mr. LaVerne is eligible to receive an annual bonus of up to $56,000, paid
in quarterly installments, as well as discretionary bonuses as determined from
time to time by the Compensation Committee.

 

(3)  Mr. Hayek is eligible to receive an annual discretionary bonus in the
initial targeted annual amount of $50,000, which will be paid annually in
accordance with a to be established bonus plan or program.

 

(4)  Mr. Newton is eligible to receive an annual bonus of up to $120,000, paid
in quarterly installments, as well as discretionary bonuses as determined from
time to time by the Compensation Committee.